Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 MICHAEL CRAM,

                Plaintiff
                                                               Civil Action No. 18-13531
        V.
                                                                        ORDER
 THE FANATIC GROUP, INC.,

                Defendant.



 John Michael Vazguez, U.S.D.J.

        This matter comes before the Court on the January 9, 2020 Report and Recommendation

(the “R&R”) of Magistrate Judge Steven C. Mannion. D.E. 36. The R&R addressed Defendant’s

motion to enforce settlement, D.E. 30, and recommends that this Court grant the motion; and it

       APPEARING that the parties were advised as to the dates that any objections to this R&R

were to be served and filed. See R&R at 7-8; and it

       APPEARING that no objections to the R&R have been received and the time for filing

any objections has expired; and it

       APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satisijied]   .   .   that

there is no clear error on the face of the record.” Sponscare ofArn., P.c. v. Multiplan, Inc., No.

10-4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee’s Notes); and it
       APPEARING that this Court independently reviewed the record and the R&R, this Court

found no clear error on the face of the record, and this Court hereby adopts it as the Opinion of

this Court;

       THEREFORE, for the foregoing reasons, and for good cause shown,

       IT IS on this 3rd day of February, 2020,

       ORDERED that the Court adopts the Report and Recommendation, D.E. 36, in its entirety,

and Defendant’s motion to enforce settlement, D.E. 30, is Grantcd; and it is ifirther

       ORDERED that the Clerk’s Office shall close this matter.



                                                      JohA Michael Vaz4ez J.S.DJ.




                                                  2
